DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that “the wall structure … extends into more than one of the plurality of protrusions” in lines 3-5.  However, the specification disclosure discloses that the wall structure extends into more than one of the plurality of recesses (paragraph [0079] and Fig. 7).  Therefore, there is a conflict between the specification and the claim.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted this claim to mean that “the wall structure … extends into more than one of the plurality of recesses.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”).

As for claim 11, Kang discloses a fluidic device (Figs. 2 and 9) comprising:
a base structure comprising: (i) a substrate (110); and (ii) at least one bulk acoustic wave resonator structure (120) supported by the substrate (110), the at least one bulk acoustic wave resonator structure (120) including a piezoelectric material (123), a top side electrode (125) arranged over a portion of the piezoelectric material, and a bottom side electrode (121) arranged below at least a portion of the piezoelectric material, wherein a portion of the piezoelectric material is arranged between the top side electrode and the bottom side electrode to form an active region (see Fig. 2), and wherein a portion of the base structure comprises at least one anchoring region (110G on the left side and the right side of 100 in Fig. 2; see also Figs. 3 and 9) including at least one anchoring feature (110G on the left side and right side in Fig. 2), and the at least one anchoring feature comprises at least one of: (i) at least one recess (110G) or (ii) at least one protrusion; and 
a wall structure (141, 141P) arranged over the at least one anchoring region (110G) and defining lateral boundaries of a space and containing the active region (see Fig. 2),

Although Kang discloses a space (above 120 and below 140) that is empty, Kang does not disclose that the wall structure defines lateral boundaries of a fluidic passage arranged to receive a fluid.
However, Feucht discloses a wall structure (3) that defines lateral boundaries of a fluidic passage (13, 24) arranged to receive a fluid (9).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the wall structure of Kang to define a fluidic passage as taught by Feucht in order to guide a fluid over the active region so that a chemical substance in the fluid can be detected (Feucht: col. 1, lines 13-23; col. 11, lines 43-56 and Yang: paragraph [0006])

As for claim 12, Kang as modified by Feucht discloses all the limitations of the claimed invention
except that the at least one anchoring feature comprises a vertical dimension of at least about 1 micron.  Kang discloses that the anchoring features promote the adhesion between the cap and the substrate (Kang: col. 12, lines 13-19) in a manner similar to the claimed invention, but Kang does not disclose the size of the anchoring features.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the size of the anchoring feature of Kang and Feucht to be the claimed size in order to achieve the predictable result of promoting adhesion between the cap and substrate and because it has been held that the claimed size does not render the claimed invention patentably distinct from the prior art.

	As for claim 13, Kang as modified by Feucht discloses that the at least one recess (Kang: 110G) comprises a plurality of recesses (Kang: see Fig. 9) and that the wall structure extends into more than one of the plurality of protrusions (Kang: see Fig. 9).

As for claim 14, Kang as modified by Feucht discloses a cover structure (Kang: 140 and Feucht: 25) arranged over the wall structure (Kang: 141, 141P) and defining an upper boundary of the fluidic passage (Kang: see Fig. 2 and Feucht: see Fig. 3B).

As for claim 15, Kang as modified by Feucht discloses that the wall structure (Kang: 141, 141P) and the cover structure (Kang: 140 and Feucht: 25) are embodied in a monolithic body structure (Kang: see Fig. 2 and col. 7, lines 50-52).

As for claim 22, Kang as modified by Feucht discloses that the wall portion (Kang: 141, 141P) comprises a footer portion (Kang: 171) overlying the at least one anchoring region (Kang: 110G), wherein the footer portion (Kang: 171) laterally bounds the at least one protrusion or extends into the at least one recess (Kang: see Fig. 3).

As for claim 23, Kang as modified by Feucht discloses that the footer portion (Kang: 171) comprises a width that exceeds a width (Kang: i.e. a width of 141P) of the wall structure (Kang: 141, 141P).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”) as applied to claim 11, further in view of U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”).

As for claim 16, Kang as modified by Feucht discloses all the limitations of the claimed invention
except that the wall structure comprises at least one of a photosensitive material, photoresist, or epoxy.  Kang discloses that the wall structure may be made of a polymer material, but also that the cap is not limited to this material (Kang: col. 7, lines 62-67).
However, Yang discloses a similar wall structure that comprises at least one of a photosensitive material, photoresist, or epoxy (Yang: paragraphs [0065] and [0069]).
prima facie obviousness determination.  See MPEP 2144.07 and in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”) and U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”) as applied to claim 16, further in view of U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”).

As for claim 17, Kang as modified by Feucht and Yang discloses all the limitations of the claimed invention
except that at least one functionalization material is arranged over at least a portion of an active region.
However, Zhang discloses at least one functionalization material (Zhang: 140) arranged over at least a portion of an active region (121, 110, 122).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the active region of Kang, Feucht and Yang by including the functionalization material as taught by Zhang in order 

As for claim 21, Kang as modified by Feucht and Yang discloses all the limitations of the claimed invention
except the recited method.
However, Zhang discloses a method for biological or chemical sensing, the method comprising:
supplying a fluid containing an analyte (Zhang: step 430) to the fluidic device, wherein said supplying is configured to cause at least some of the analyte to bind to the at least one functionalization material (col. 4, lines 26-32);
inducing a bulk acoustic wave in the active region (steps 420, 440); and
sensing a change in at least one of an amplitude-magnitude property, a frequency property (steps 450, 460), or a phase property of the at least one bulk acoustic wave resonator structure to indicate at least one of presence or quantity of target species bound to the at least one functionalization material.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Feucht and Yang by using it in the method as taught by Zhang in order to determine the presence of target substances more quickly and more accurately than prior art systems and methods (Zhang: col. 1,lines 20-27 and col. 2, lines 1-5).
Kang as modified by Feucht, Yang and Zhang discloses supplying a fluid containing an analyte (Zhang: step 430) into the fluidic passage (so that the fluid can .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”), U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”) and U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”) as applied to claim 17, further in view of U.S. Patent Application Publication 2015/0232912 by Kurioka et al. (“Kurioka”).

As for claim 18, Kang as modified by Feucht, Yang and Zhang discloses all the limitations of the claimed invention
except a self-assembled monolayer arranged between the at least one functionalization material and the top side electrode.
However, Kurioka discloses a self-assembled monolayer (SAM; paragraph [0137]) arranged between at least one functionalization material (200) and a top side electrode (13).  Kurioka discloses that the self-assembled monolayer immobilizes a substance used to detect hydrogen peroxide made by a reaction of a sample with an enzyme (paragraphs [0137] and [0144])
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Feucht, Yang and Zhang by including the self-assembled monolayer as taught by .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,842,787 issued to Kang et al. (“Kang”) in view of U.S. Patent 7,468,608 issued to Feucht et al. (“Feucht”), U.S. Patent Application Publication 2017/0244379 by Yang et al. (“Yang”), U.S. Patent 7,914,740 issued to Zhang et al. (“Zhang”) and U.S. Patent Application Publication 2015/0232912 by Kurioka et al. (“Kurioka”) as applied to claim 18, further in view of U.S. Patent Application Publication 2009/0184002 by Furukawa et al. (“Furukawa”).

As for claim 19, Kang as modified by Feucht, Yang, Zhang and Kurioka discloses all the limitations of the claimed invention
except an interface layer arranged between the self-assembled monolayer and the top side electrode.
However, Furukawa discloses an interface layer arranged between a self-assembled monolayer and a top side electrode (paragraph [0019]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Feucht, Yang, Zhang and Kurioka by including the interface layer as taught by Furukawa to create a stable bond between the self-assembled monolayer and the electrode, leading to a longer lifetime of the biosensor device (Furukawa: paragraph [0019]). 

As for claim 20, Kang as modified by Feucht, Yang, Zhang, Kurioka and Furukawa discloses all the limitations of the claimed invention including a hermeticity layer (Yang: 127),
except that the hermeticity layer is arranged between an interface layer and a top side electrode.
However, before the effective filing date of the present application, Yang recognized the need for a hermeticity layer (paragraph [0055]).  Yang discloses that the hermeticity layer is above the top electrode, while Furukawa discloses that a self-assembled monolayer is exposed to the environment (paragraph [0011]).  One having ordinary skill in the art would understand that there are only a limited number of places in which to provide the hermeticity layer while maintaining the functions of the hermeticity layer and the self-assembled monolayer - (1) the hermeticity layer may be placed above the top electrode and below the interface layer (as recited in the claim) or (2) the hermeticity layer may be placed above the top electrode and the interface layer and below the self-assembled monolayer.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic device of Kang, Feucht, Yang, Zhang, Kurioka and Furukawa to provide the hermeticity layer between the interface layer and the top side electrode because one of ordinary skill in the art could have pursued the known potential solutions of providing the hermeticity layer above the top electrode with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853